O’Connell, J.,
concurring in part and dissenting in part. I agree with parts I and III of the majority *296opinion, but I cannot concur with part II of the majority opinion on the sequestration issue.
This was not a typical sequestration situation in which the trial court, at the request of counsel, imposed a sequestration order at the commencement of trial. See General Statutes § 54-85a;1 Practice Book § 876.2 Here, immediately prior to the commencement of evidence, the court inquired whether either party intended to make a motion to sequester witnesses. The state and defense both declined to make such a motion and the trial started with no sequestration order in effect. Sultan Quarishi testified as the state’s medical expert witness and was cross-examined by defense counsel. On May 14,1991, the state completed its case-in-chief without a sequestration order in effect.
At the opening of court the following day, and before starting his evidence, the defendant objected to the fact that a Southington police detective, who had testified, was sitting beside the state’s attorney at counsel table. This resulted in the entry of a midtrial sequestration order.3
*297The defendant called Michael Conroy to testify as a medical expert, to challenge the likelihood that the victim sustained her injuries in the manner she claimed. Conroy admitted that, in preparation for his testimony, he reviewed a transcript of Quarishi’s cross-examination. The court ruled that this transcript review constituted a violation of the sequestration order and barred Conroy from testifying. The court, however, gave the defendant time to find a medical expert to replace him. Aided in part by a long hiatus in the trial due to a weekend and a holiday, the defendant obtained Jack Huse, who testified in lieu of Conroy.
I
Violation?
We should first consider the threshold question of whether the sequestration order was violated. I commence my analysis by noting that when Quarishi testified, the sequestration order had not yet been entered. Conroy could have been present in the courtroom and listened to Quarishi’s testimony. Likewise, Conroy lawfully could have read the transcript of Quarishi’s testimony any time between May 8, 1991, when Quarishi testified and the morning of May 15, 1991, when the sequestration order was entered. Conroy, however, candidly admitted that it was on May 20, the evening before he testified, that he reviewed Quarishi’s cross-examination. There was no evidence to indicate that Conroy had been informed that his right to read the transcript had terminated on the morning of May 15. The state argues that Conroy’s review of Quarishi’s testimony on cross-examination was a direct violation of the sequestration order. I do not agree.
First, it is my opinion that this unusual fact pattern suggests very strongly that no violation took place. If Conroy had read the transcript prior to May 15, there clearly would not have been a violation. The record does *298not disclose whether the transcript was delivered to Conroy before or after the order entered and I presume that defense counsel, as an officer of the court, did not flaunt the order and deliver the transcript to Conroy after the order was in effect. See State v. Falby, 187 Conn. 6, 26-27, 444 A.2d 213 (1982). Accordingly, since Conroy had a transcript lawfully in his possession, I would not find a violation merely because Conroy’s schedule called for him to read it the night of May 20, rather than at an earlier time.
Second, the midtrial sequestration order was ambiguous as to whether it applied retroactively to witnesses who had already testified. If the “enforcement [of sequestration orders] is to work justice and not injustice, care must be taken by the trial courts and by counsel to insure that those orders are plainly announced and that their effect is made clear to all witnesses.” (Emphasis added.) Jury v. Commonwealth, 10 Va. App. 718, 722, 395 S.E.2d 213 (1990). There is no evidence that Conroy was aware of the order when he read the transcript. Furthermore, I would give the defendant the benefit of the order’s ambiguity.
Third, “[t]he primary purpose of a sequestration order is to ensure that the defendant receives a fair trial by preventing witnesses from shaping their testimony to corroborate falsely the testimony of others. State v. Pikul, 150 Conn. 195, 200, 187 A.2d 442 (1962). ... An inquiry into the facts and circumstances of each case is necessary to ascertain whether the purpose of a sequestration order has been thwarted.” (Internal quotation marks omitted.) State v. Crumble, 24 Conn. App. 57, 61, 585 A.2d 1245, cert. denied, 218 Conn. 902, 580 A.2d 1077 (1991).
In the present case, the state does not claim that the alleged violation was committed so that Conroy could *299shape his testimony falsely to corroborate Quarishi’s testimony. In fact, the contrary is true. In an offer of proof, Conroy testified that he gleaned nothing of substance from Quarishi’s testimony because it dealt with matters not directly related to his opinion.
In my opinion, the peculiar temporal circumstances of this case do not support a finding that the sequestration order was violated.
II
Harmless Error
The majority does not determine whether a violation occurred but proceeds directly into a harmless error analysis. Even if there had been a violation, I cannot agree that the defendant suffered no harm solely because he was able to substitute Huse for Conroy. That Huse gave the substance of what would have been Conroy’s testimony does not necessarily lead to the conclusion that the defendant suffered no harm. Medical experts are not fungible.
The rule that we will not consider a challenge to the exclusion of evidence if the evidence in question has otherwise entered the case; State v. Suckley, 26 Conn. App. 65, 73, 597 A.2d 1285, cert. denied, 224 Conn. 901, 600 A.2d 1028 (1991); is inapposite here. There is a tremendous difference between application of the rule to factual witnesses and to expert witnesses. Parties must accept the factual witnesses that the case deals them. The selection of an expert witness, however, is an important skill in the art of lawyering. It is often difficult to locate the precise expert who, in an attorney’s professional opinion, possesses the qualifications, persuasive presence and credibility required in a particular case.
It is axiomatic that in judging credibility, the jury has a right to observe the appearance and demeanor of wit*300nesses. Edens v. Kole Construction Co., 188 Conn. 489, 494-95, 450 A.2d 1161 (1982). That rule applies to expert witnesses. 5 Connecticut Practice, D. Borden & L. Orland, Criminal Jury Instructions (1986) § 3.12. The state compares Conroy with Huse and concludes that one was as good as the other; hence, the defendant has not suffered even if the court had wrongly excluded Conroy. The trial court, however, had an insufficient basis on which to make that judgment. It was limited to comparing Conroy’s offer of proof with Huse’s testimony at trial. Such a comparison is not realistic because it does not account for the manner in which Conroy would have presented his opinion, an important element in establishing his credibility and ultimate effectiveness. I do not believe that two experts stand on equal footing before a jury merely because they share the same opinion. The defendant had the right to choose the expert whom he wanted without interference from the state or the court. It was improper to make the defendant use his second choice.
Ill
Sanction
Even if it is assumed for the sake of argument that a technical violation had occurred, the preclusion of an important defense witness was an excessive sanction. More than a century ago, the United States Supreme Court held that a defense witness’ violation of a sequestration order, without more, did not warrant his exclusion. Holder v. United States, 150 U.S. 91, 92, 14 S. Ct. 10, 37 L. Ed. 2d 1010 (1893). “Under the overwhelming weight of authority, it is an abuse of discretion to preclude a criminal defense witness’s testimony for violation of a sequestration order unless special circumstances exist that would warrant the preclusion.” State v. Burke, 522 A.2d 725, 729 (R.I. 1987). “Absent a showing of fault on the part of the party or counsel *301who called a witness ... a trial court should not deprive a criminal defendant of a witness’ testimony solely because he violated a sequestration order.” Commonwealth v. Scott, 496 Pa. 78, 82, 436 A.2d 161 (1981).
A similar exclusion question confronted the court in State v. Boucino, 199 Conn. 207, 214, 506 A.2d 125 (1986), wherein the defendant had not complied with the rules of practice pertaining to disclosure of an alibi defense. The Boucino court held that not every noncompliance with the rules justifies exclusion of the defendant’s witnesses. “The trial court must weigh the need for exclusion against the defendant’s right to present a defense. . . . The decision is within the sound discretion of the trial court and will turn on the facts of the particular case. Factors which the trial court must consider include: whether the disclosure violation was technical or substantial . . . the reason, if any, for the violation, the degree of prejudice to the parties respectively offering and opposing the evidence . . . .” (Citations omitted; internal quotation marks omitted.) Id.
The application of the Boucino test to the present case demonstrates that preclusion of Conroy’s testimony was an excessive sanction and unconstitutionally deprived the defendant of the right to present a defense. “The right to offer the testimony of witnesses ... is in plain terms the right to present a defense .... [The defendant] has the right to present his own witnesses to establish a defense. This right is a fundamental element of due process of law.” Washington v. Texas, 388 U.S. 14, 19, 87 S. Ct. 1920, 18 L. Ed. 2d 1019 (1967); see note, “The Preclusion Sanction— A Violation of the Constitutional Right to Present a Defense,” 81 Yale L.J. 1342, 1361 (1972).
I recognize, however, that exclusion of a defense witness’ testimony based on a sequestration order violation is not a per se constitutional violation. State v. *302Boucino, supra, 199 Conn. 213. “Whether a trial court’s restriction of a defense witness’ testimony in a criminal trial deprives a defendant of his due process rights is a question that must be answered on a case-by-case basis.” State v. Arbour, 29 Conn. App. 744, 749, 618 A.2d 60 (1992) (discussing the exclusion of alibi witnesses). As previously stated, Conroy was to testify as an expert to challenge the claim that the victim sustained her injuries in the manner she claimed. As such, Conroy’s testimony was an integral part of the defense. Requiring the defendant to locate, in the middle of the trial, another expert to testify on an issue of such importance was patently unfair. This midtrial preclusion of Conroy’s testimony was a draconian penalty that impaired the defendant’s ability to present a proper defense.
“If the error is of constitutional magnitude, then the burden is on the state to prove that this error was harmless beyond a reasonable doubt.” State v. Flanders, 214 Conn. 493, 500, 572 A.2d 983, cert. denied, 498 U.S. 901, 111 S. Ct. 260, 112 L. Ed. 2d 217 (1990). In light of the importance to the defendant of Conroy’s testimony, I do not believe the state has met its burden of showing the harmlessness of the error. I believe that requiring the defendant to find another expert unconstitutionally infringed on his right to present a defense.
This is particularly true in light of the numerous lesser sanctions that were available. The defendant suggests that the court could have “(1) instructed the jury that Dr. Quarishi did not have access to Dr. Conroy’s testimony but Dr. Conroy had access to Dr. Quarishi’s . . . (2) permitted cross-examination as to the extent to which Dr. Conroy was aided or influenced by the transcript . . . and (3) ordered that a transcript of Conroy’s testimony be provided to any expert witness testifying for the state in rebuttal.” I agree that any of these available alternatives was preferable to preclusion of the defendant’s witness.
*303The majority concludes that because the defendant was able to locate another expert, any error in precluding Conroy’s testimony did not rise to the level of a constitutional violation. Even if it is assumed that under the circumstances of this case the preclusion of Conroy’s testimony did not rise to the level of a constitutional violation, I believe, as discussed in part II, that the defendant has met his burden of proving the harmfulness of the trial court’s sanction. The defendant should have been able to utilize the expert of his choice, especially in light of the less drastic alternatives available and the absence of any evidence of the defendant’s culpability in causing the alleged violation.
IV
Conclusion
I am not persuaded that the sequestration order was violated, but even if it was, the preclusion of the defendant’s witness was an excessive sanction infringing on the defendant’s right to present a defense. Moreover, I believe the defendant demonstrated the harmfulness of the trial court’s error in imposing such a sanction.
I respectfully dissent from the majority on this issue and would reverse the decision and remand the case for a new trial.

 General Statutes § 54-85a provides: “In any criminal prosecution, the court, upon motion of the state or the defendant, shall cause any witness to be sequestered during the hearing on any issue or motion or any part of the trial of such prosecution in which he is not testifying.”


 Practice Book § 876 provides: “The judicial authority upon motion of the prosecuting authority or of the defendant shall cause any witness to be sequestered during the hearing on any issue or motion or during any part of the trial in which he is not testifying.”


 The court’s order went beyond the simple sequestration order requested by the parties and provided as follows: “Well, my sequestration order will apply to witnesses both for the state and for the defense. Also as to those witnesses that testified previously and/or may testify in the future. The sequestration order, because it’s not affecting a witness who has already testified for the state will apply for the defense. Those witnesses [who] have testified for the defense will not be allowed access into this courtroom while the case is on trial so that the application is made fairly to both sides. Then, of course, the order should include that no witnesses who have concluded testifying and the attorneys will so advise them not to communicate with any other witnesses as to what they were asked or what they answered.”